UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-21803 ATC TECHNOLOGY CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 95-4486486 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1400 Opus Place - Suite 600, Downers Grove, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (630) 271-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of July 23, 2010, there were 20,154,374 shares of common stock of the Registrant outstanding. ATC TECHNOLOGY CORPORATION FORM 10-Q Table of Contents Page Number PART I. Financial Information Item 1. Financial Statements: Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2010 and 2009 2 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2010 and 2009 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURES 30 i Table of Contents ATC TECHNOLOGY CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, Assets (Unaudited) Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepaid and other assets Refundable income taxes Deferred income taxes Assets of discontinued operations - Total current assets Property, plant and equipment, net Debt issuance costs, net Goodwill Long-term investments Other assets Assets of discontinued operations - Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other Income taxes payable Deferred compensation Liabilities of discontinued operations - Total current liabilities Deferred compensation, less current portion Other long-term liabilities Liabilities related to uncertain tax positions - Deferred income taxes Stockholders' Equity: Preferred stock, $.01 par value; shares authorized - 2,000,000; none issued - - Common stock, $.01 par value; shares authorized - 30,000,000; Issued (including shares held in treasury) - 28,132,928 and 27,999,389 as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Common stock held in treasury, at cost - 7,980,429 and 7,930,699 shares as of June 30, 2010 and December 31, 2009, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 1 Table of Contents ATC TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) For the three months ended June 30, For the six months ended June 30, (Unaudited) (Unaudited) Net sales: Services $ Products Total net sales Cost of sales: Services Products Products - exit, disposal, certain severance and other charges - - Total cost of sales Gross profit Selling, general and administrative expense Impairment of goodwill - - Exit, disposal, certain severance and other charges Operating income (loss) ) ) Interest income 73 67 Other income (expense), net ) (2
